THEATITORNEY                      GENERAL
                                   OFTEXAS

   WILL WILSON
AlTGRNEYGENERAL                              June 18, 1957

       State Board of Insurance                   Opinion    No. NW-166r
       Aurtin, toxar
                                                  Ra:    Certain  question8 concrraing
                                                         the Commfasionrr of Inauranci
                                                         na provided for in 8moto bill
      Gentleach?                                         222.
                  You have requested     the opinion of this office aa to
      the rifrct   of Ssnots Bill 222? which is an Act aoeading the
      Toxar Inrurahcr   Code lap, creating    a State Board of Imsuraace
      and the sew official.posftlon        OS Comxlssionsr   of Insurance,
      rhioh law becam effective       June 12, 1957.      Your request   is in
      port a8 follows:
                          “Senate Bill 222, as parsed by the 59th Leg-
                  irlaturo~ oi thr Stab        of Texas and which will be-
                  come effr’ctive     today, June 12, 1957,          rovides for
                  a ‘State Board of Insurance          end for a EorPmissibner
                  of Insurance * Article        1.09    of the Taras Imsurance
                  Code i as axended by 8enate Bill 222, re uires that
                  the State Board oi Insurance            appoint a ! omissioner
                  of Ihsurance     who shall be the chlrf exectit?rs             axid
                  administratlve       officer  of the Boaxd, and who shall
                  be charged with the primary responsibility                of ad-
                  ministering,      enforcing,     and carryiag    out tbo 9rovi-
                  sions of the Insurance        Code. Beaatr Bill 222 pro-
                  vides further      that the Couirrioaer         rhall hold hi8
                  position     at the pleasure       of the Board and may be
                  discharged     at any time.

                          Vonate    Bill 222 does not appropriatr      any
                  funds to pay the ralary or compensatioa           for such
                  Cou~~ir~ionrr of Insurahce 0 The A99ropriation            Bill
                  passed by the 55th Legislature         provides for the
                  salary,or     a Commfrsfonor ot Insurance9       but this    Act
                  does not become effective       until Scpttmber i, 1957.
                  The-Appropriation      Bill now in effect     does not have
                  any appropriation      for such Commisslonrr of Insur-
                  ance, but doe’s 9rovidr a lump sum appropriation             for
                  certain    salaries.    This ,appropriation    in the pres-
                  ent Bill has a s,uificient      bal,ancs to yay s Commfs-
                  sfoner of Insurance       at a mo~i.hly rate of $20,000.00
                  per year for the balance of this biennfum.~
                                                                         :




Stats    Board of Insurance,        page 2   OIW-166)


              “From a reading     of Senate Bill 222, it is
        QParent    that   certain   specific    duties,     responsi-
        bilities  and authorities       are placed upon the
        Commissioner of Insurance        and upon the State
        Board of Insurance,     with a definite         line of su-
        thority  and responsibility        drawn between the
        Commissioner and the Board.           In visw of all these
        facts we m39SCtfUllY        ask your opinion on tha fol-
        lowing questionst
        “1. Can the insurance     laws of this 8tate be ad-
        ministered   by this Board without   a Commissioner
        of Insurance   in view of the provisions   of Senate
        Bi~ll 2229
        “2.   Is this Board authorized    to pay a Commls-
        sioner of Insurance   out of the lump sum appropria-
        tion, for salaries  in the current   Appropriation
        Bill?
        “3. May a pre88nt employee of this Board be ap-
        pointed and act as Commissioner of Insurance       under
        the provisions  of geenate Bill 222 and draw a sal-
        ary from one of ttre appropriated   items such as
        actuary or chief clerk   in the present   4pprogriation
        Bill?
        “4. May the present Board appoint aa acting Com-
        missioner    of Insurance, so that the ‘new State Board
        of Insurance    that is to be appointed by the Gover-
        nor may have the right and duty to appoint a Com-
        missioner    of Insurance?   If your an8wer ir ‘yes, may
        this acting Coami88iOaSr oi Insurance      receive    any
        compensation    or salary for his sertices     from the
        Stab    of Texas?

        85.    If the present Board cennot appoint an acting
        Commissioner      of Insurance     and must appoint a Com-
        missioner     of Insurance     to carry out the funotions
        designated      to him under     Senate Bill 222, can the
        new Board to be appointed          by the Governor remove him
        without     cause and if not, what will be the term of
        his office?       This westion      is asked in view of the
        provisions      of krticle   XQX, Sections    38 and 30, and
        because Senate Bill 222 requires           the Commissioner OI
        ;;s;L$;y”to       be confirmed by the Senate of the State
     State      Board of Insurance,       page 3        (W-166)



     The five       questions    propounded    will      be discussed   and answered
     seriatim.
                    1.   Can the insurance   laws of this           8tate be r&in-
     isterrd      by this Board without    a Commissioner           of Insuraaae  in
     view      or the provisions      of Senate       Bill   2229
                     Article 1.02(b) or the Texas Insurarke              Code,-a8
_’   amended b        sec. 2, S.B. 222, provides that:
                                     DOWB~S.rm,
               Witleg    heretofore    vested in and devolving upon
               the Board or Insurance      Commissioners as hereto-
               fore constituted     under    rlor statutes;    the Chelr-
               mah or said Board; the Eife Insurance          Commissiciner;
               the Fire  Insurance    Commissioner,     an4 the Casualty
               Insurance   Commissioner shall hereafter        be vested
               in the State Board of Insurance        as a body, an4
               except as provided herein,        they &j&l be ex~&sA,


                                                               ate an4 the
               rules an4 reguiations      ror unirorm application      made
               by themBoard and &&jgct to the s-n                    of t&g
               4cl8a        The duties of the &ate Board of Insurance
               shall be primarily      in a supervisory    capacity   an4
               the carrying     out and administering    the details    of
               the Insurance     Code shall be primarily     the duty, an4
               responsibility     of the Commissioner Of Insurance
               acting un4er tha supervision        of the Board.”
                     Article    1.04(b)   or the      Code, as amended,    provides:
                       “The State Board of Insurance     shall determine
               r)ollcy,   u,      g&gq and w          but otherwise    it
               shall execute its duties through the Commissioner
               of Insurance     as herein provide4 ror, in accordance
               with the laws of this State and the rules and regu-
               lations    for unirorm application    a8 made by the
               Board.”
                     Article    1.09(a)    of the     Code, as amended,    protides
     that I

        *      Emphases throughout        are supplied.
                                                                                          ,’




State    Board of Insurance,        page 4     (WW-166)


               “The Board shall appoint a Commissioner of
        Insurance    by and with the advice and consent of
        the Senate of Texas who shall be its chief exe-
        cutive and administrative      ofrlcer,  who shall be
        charge4 with the primary responsibility       of ad-
        ministering,     enforcing  and carrying  out the pro-
        visions    of the Insurance   Code under the supervi-
        sion of the Board.”
            &ticle   1.09(b) provides       that the Commissioner of
Insurance   shall be the State Fire Marshal and shall function
as such subject    to the rules and regulations          of the Board,
and Article   1.09(g) provides     that the Commissioner of Insur-
ance shall appoint such deputies,         assistants,     and other ~per-
sonnel as are necessary     to carry out the duties and functions
devolving upon him and the State Board of Insurance              under the
Insurance   Code of this State,      subject    to authorization    by the
Legislature   in its appropriation       bills    or otherwise,   and to
the rules of the Board.
            The wording of the foregoing  articles of the Insur-
ance Code, as amended, are clear and unambiguous.      They speci-
fically  state that the State Board of Insurance   shall act on1
in a supervisory   capacity.   (See Art. 1.02(b) and Art. l.O9(a 7 1.
             The legislative         intent    is clear that all of the pow-
ers, functions,       authorities,       prerogatives,       duties,    obligations,
and responsibilities         which have heretofore           been vested in the
Board of Insurance         Commissioners       and the individual         Comds-
sioner members thereof,           are now vested in the new Board, but
such powers, duties,          and responsibilities,          etc.,   when so vested,
“shall be exercised,         performed,      carried     out, an4 administered
by the Commissioner of Insurance               as the chief 6X6CUtiVe and
administrative       officer    of the Board, subject           to the superVisiOn
of the Board.”        The legislative        intent    is again manifested         by
the restatement       of the functions         of the State Board of Insur-
ance and the Commissioner of Insurance                 contained      in the last
 sentence    of Article      1.02(b) and in the first            sentence    of Article
 l.O9(a3.
             The legislative     intent    is restated     in Article    1.04(b)
which restricts     the functions      of the Board to the determin~ation
of policy,    the making of rules,       rixing of rates,        and hearing    of
appeals from rulings        and actions    of the Commissioner of Insur-
ance as provided in Article         look(d).     Afterrestricting        the pri-
mar functions      of the Board to those just enumerated,             Article
1.0 c (b) further   provides that the Board shall execute its duties
through the Commissioner of Insurance.
State   Board of Insurance,      page 5     (W-166)



            In summary, S.B. 222 provides         that all of the powers,
duties,   obligations,    and responsibilities       which have been here-
tofore vested in and exercised        by the State Board of Insurance
Commissioners under the authority          of Article     XVI, Section 38,
of the Constitution      of Texas and subsequent        legislative    acts,
are now vested in the State Board of Insurance,               but with the
exception   of the powers of determining        policy,     making rules,     fix-
ing rates and hearing      appeals,   the Legislature       has specifically
delegated   to the Commissioner of Insurance          the primary power’and
authority   to exercise,     perform,   carry out, and administer         such’
powers and duties which were formerly exercised               and performed by
the Board of Insurance       Commissioners,    acting as a whole, or by
the individual      Commissioner members thereof.
            The answer     to your Question     No. 1 is vNo”.
            2.   Is the Board authorized   to pay a Commissioner of
Insurance   out of the lump sum appropriation    for salaries  in the
current   Appropriation  Bill?
           Your request   states   that the Appropriation       Bill now in
effect  does not have any appropriation         for payment of a salary
of a Commissioner of Insurance,       although such appropriation         is
provided for in the Appropriation        Bill which becomes effective
Sepatember 1, 1957.     You advise that the present        Appropriation
Bill does provide a lump sum appropriation          for certain    salaries
and that this fund has a sufficient         balance to pay the salary o f
a Commissioner of Insurance      at the rate of $2O,COO.O0 per year
If it can be used for this purpose.
             We are advised that the lump sum appropriation             refer-
red to in your request      is Item No. 67 in the present          Appropria-
tion Bill (Acts 54th Leg., 1955, Ch. 519, Art. III,              p. 1465).
This item appropriates      from the Insurance       Examiners Fund (No.
54) $75,000.00 for the payment of salaries,             wages, traveling      ex-
penses,   and all supplemental     expenses      connected with the exami-
nation of insurance     companies in Texas.         This is a special      fund
created   out of the moneys received        from various insurers       to re-
imburse the Board of Insurance        Commissioners       for the salaries
and traveling    expenses incurred     by the Board’s examiners in the
performance    of their required     duties    in the examination     of, the
affairs   of such insurers.      (Art. 1.16, Texas Insurance         Code).
           The Legislature,  in appropriating     from this fund the
sum of $75,000.00 for each year of the biennium,       did so for the
purpose of paying the salaries,    wages, traveling    expenses and
all supplementary   expenses connected with the examination      of the
                                                                                      :




‘State   Board of Insurance,      page 6         (WW-166)



insurance    companies in Texas an4 for no other purpose;    and
such fund, or any part thereof,     may not be used for the pay-
ment of any mother items than those specifically     named therein.
It was the intention    OS the Legislature  that the sum so appro-
priated   should be paid only to employees connected with the
examination    of such insurers  and not to State officers.     (Art.
1.16,   Texas Insurance   Code).
            Manifestly,     the payment or the salary or a Commis-
sioner of Insurance      was not contemplated      by the Legislature      when
it enacted the Appropriation        Bill presently     in errect   since,   at
that time, there was no office of Commissioner of Insurance                au-
thorized  by law.      Article  1.09(e)  provides that the Compensation
to be paid the Commissioner of Insurance           shall be such sum as is
provided for by the appropriation        acts, and there is no provi-
sion for the payment of the salary of a Commissioner of Insur-
ance contained    in the Appropriation     Bill now in errect.         We do
not pass upon the legality        of any future appropriation       by any
ruture Legislature      for the payment for servloes       rendered by a
Commissioner of Insurance       from the date of his appointment          up to
August 31,, 1957.
              The answer     to your     second    question    is Vo.”
           3.    hay a present   employee of this Boar4 be appointed
and act as, Commisslonrr    of Insurance  under the provisions    of
Senate Bill 222 and draw a salary rrom one of the appropriated
items such as actuary or chier clerk in the present        Appropriation
Bill?
            Article   1.09(a)    provider   that the Boar4 shall appoint
a Commissioner of Insurance        by an4 with the advice and consent
of the Senate of Texas.        Inasmuch as the appointment          of the 60~
missioner   of Insurance     by the Board specifically        requires    con-
firmation   by the Senate,     and in view of the many responsibili-
ties and duties placed on him by S.B. 222, the office of Commis-
sioner of Insurance      is one of honor and trust,        although it is
not an office of profit       or emolument at                   since no funds
have been appropriated       by the Legislature     from which his salary
can be paid.     While the position       of a chief clerk or actuary
presently   employed by the Board who receives          his salary under the
present   Appropriation    Bill is not that of a public officer,            nev-
ertheless   it is a position      of emolument or profit.
               Article    XVI, Section     33,    of the    Constitution   of Texas
 provides    in part     as follows:
                 “The accounting officers  of this State shall
         neither    draw nor pay a warrant upon the Treasury
.




    State   Boar4 of Insurance,     page 7     W-166)


            in ravor or any person ror salaries    or compen-
            sation as agent, officer,  or appointee who holds
            at the same time any other office or position     or
            honor, trust,  or profit, under this State.   . . .I1
                  The opinions   of various  Attorneys General have con-
    sistently     held that where a person is appointed    to an office
    of honor or trust,      with or without   emolument or profit,     who,
    at the same time, holds a posit ion of emolument or profit            un-
    der the State government,       such psrson cannot receive     payfor
    either    orrice or position.     See OpinionNo,   O-1101 by Hon.
    Gerald C. Mann to Hon. Geo. H. Sheppard, State Comptroller,              ap-
    proved July 31,,1939,       and Ogin+on No. O-5123 by Hon. Gerald C.-
    Mann to Hon. Gee. H. Sheppard, State Comptroller,         approve4 March
    17, 1943.
                 The answer   to your third     question   is, eNo.n
               4. May the present Board appoint an acting Commis-
    sioner of Insurance,   so that the new State Board of Insurance
    that Is to be appointed by the Governor may have the rigtit an4~
    duty to appoint a Commissioner of Insurance?    If your answer is
    yes, may this acting Commissioner of Insurance    receive ang Com-
    pensation  or salary for his services  from the State ‘of Texas?
                5. If the present Board cannot appoint an acting Com-
    missioner   of Insurance  and must appoint a Commissioner of Insur-
    ance to carry out the functions    designated  to him under Senate
    Bill 222, can the new Board to be appointed by the Governor re-
    move him without cause and if not, what will be the term of his
    office?    This question  is asked in view of the provisions   of
    Article   XVI Sections   38 and 30, and because Senate Bill 222 re-
    quires the &ommissioner of Insurance     to be confirmed by the Sen-
    ate of t’he State of Texas.
                 Article   1.03(a)   provides     that the members of the State
    Board of Insurance      Commissioners     in office     immediately   prior to
    the effective     date of S.B. 222, shall serve as interim members
    of the State Board of Insurance          until    the appointment    and quali-
    fication   of the members of the Board under the provisions                of
    Articles   1.02 and 1.03.      Since the Legislature         has specifIcally
    designated    that all the powers, functions,          duties   and respoasi-
    bilities   of the present Board have been vested in the new Boar4
    by the provisions      of Article    1.02(b),     the interim Board has the
    authority   to appoint a’ Commissioner of Insurance.
                 Article 1.09(a) of the Code, as amended,           provides that
    the Board    shall appoint a Commissioner of Insurance           by and with
State   Board of Insurance,     page 8     W-166)


the advice and consent of the Senate of Texas, who shall hold
his position     at the pleasure     of the Board and may be discharged
at any time.       As stated   above, the Commissioner of Insurance
functions    as the State Fire Marshal,      an4 his compensation       shall
be such ~6s is provided ror by the Appropriation           Acts.     The pow-
ers, authority,      and duties of the Commissioner of Insurance          have
been discussed      above in answer to Question No. 1, and he is au-
thorized    and empowered to appoint all deputies,         assistants,    and
other personnel      necessary   to carry on the duties and functions
devolved upon him and the State Board under the Insurance               Code,
subject to the authorization         by the Legislature    in its appropria-
tion bills,     and to the rules and supervision        of the Board.      (Art.
1.09(g).                                    I/
             Since the Legislature     has delegated     to the Commissioner
of Insurance     the right to exercise,     with certain    exceptions,     all
of the powers and duties vested in the Board of Insurance               under
the provisions      of Article   XVI, Section 38, Constitution       of Texas,
above enumerated,      and since his appointment     by the Board is sub-
ject to confirmation       by the Senate of Texas, he is a public offi-
cer of the State of Texas within the meaning of Article              XV, Sec-
tion 7, of the Constitution        of Texas, and must therefore       take
the oath of office      and give bond as required      by Article    1.09(d)
0r the Code, as amended, before entering         upon the duties of his
office.
           The interim Board has the power to appoint a Commis-
sioner of Insurance     but there is no statutory         or constitutional
authority  or provision     which would permit the interim Board to
appoint an acting Commissioner of Insurance.              However, since the
Board is given the power to appoint a Commissioner of Insurance
who shall hold his position         at the pleasure     of the Board, and in
view of the provisions       of Article    XVI, Section 30, Constitution
of Texas, which is discussed         u,       the Board may appoint a Com-
missioner  of Insurance      ror any period of time not to exceed two
years rrom the date or the appointment.             Stated differently,     the
interim Board may appoint a Commissioner of Insurance               for the
period of time which will elapse from the date of his appoint-
ment and the appointment        and qualification      of a CotnmisSiOn6r Of
Insurance  to be appointed       by the new State Board of InSUtanC6
when the members thereof        are appointed     and qualified   under the
provisions   of Articles     1.02 and 1.03 of the Code, as amended.
However, the Coxmissioner        of Insurance     so appointed by the in-
terim Board cannot receive         any compensation     or salary at this
time for his services      from the State of Texas during his lncum-
bency up to September 1, 1957, if his tenure of office                should be
ror that period.
State    Board of Insurance,   page 9    (M-166)


             The Commissioner,    if appointed by the interim Board,
must satisfy    all of the requirements     for eligibility      and quali-
fication   enumerated in Articles     1.06 and 1.09(c)      of the Code,
as amended, and before entering       upon the duties of his o’ffice
the appointee    must take the oath of office and give the bond
required   by law.     After having so qualified,     the Commissioner
could immediately     assume and execute all the powers, duties,
functions    and responsibilities    which devolve upon the Commis-
sioner of Insurance      under the law, during the term of his tenure
in such office     for the period for which he was so appointed.
              Article XVI, Section   30, of the Constitution    of Texas
provides    that “The duration    of all offices    not fixed by this Con-
stitution     shall never exceed two yearsr      . . .n The Commissioner



Texas, may not hold such appointment   for a period exceeding two
years from the date thereof,   at which time he may again be ap-
pointed and the new appointment   be subject to confirmation  by
the Senate.
             Although Article   1.09(a)   of the Code, as amended, pro-
vides that the Commissioner of Insurance,          after appointment,
“shall   hold his position    at the pleasure     of the Board and may be
discharged    at any time,” nevertheless,      since he is a State offi-
cer, his removal or discharge       from such office nay only be ef-
fected in the manner provided by the Constitution          and laws of
Texas.
           Article     XV, Section   7, of the Constitution     of Texas
is as follows:
              “The Legislature   shall provide by law for the
        trial  and removal from office    of all officers of
        this State,  the modes for which have not been pro-
        vided in this Constitution.”
The Constitution     of Texas has not provided for the trial      or re-
moval from office     of the Commissioner of Insurance    appointed by
the Board of Insurance      as provided by S.B. 222. However, Arti-
cle 5961, R.C.S., p rovides that all State officers       other than
those specifically     named therein,   shall be removed from office
or position    by impeachment in the manner provided by the Consti-
tution   and in Title   100, Revised Civil Statutes    of Texas.
State   Board of Insurance,        page 10     (WW-166)



            There are no statutory        provisions      specifically      pro-
viding for the removal from office           of the Commissioner of fn-
 surance other than the proviso in. titicle           1.09(a)     of the Code,
as amended that he shall hold his position                at the pleasure        of
,the State Board of Insurance        and may be discharged          at any time.
This provision,      however, is in direct       conflict    with the provi-
 sions of Article      XV, Section 7 of the Constitution            which pro-
vides for a V,rial~~ of all State officers             such as the Commis-
 sioner of Insurance,      and therefore     the constitutional         provision
must prevail      over the provision     contained     in S.B. 222. Ppran-
fiald   v. State,     123 Tex. 467, 73 S.W.2d 83 (1934);            m.
Johnson, alu?ica*
            Should the interim Board appoint a Commissioner of
Insurance   to hold office   for the period from the date of his
appointment   until  the date of the appointment    and qualification
of the new State Board of Insurance      and the appointment    by the
Board of his successor,    he may not be removed from the office
during the term of his appointment      except by the process of im-
peachment .
              Answering Questions 4 and 5, you are advised that the
interim State       oard of Insurance     cannot appoint an acting Com-
missioner     of I             to hold office until his successor         is
appointed     by t     new State Board of Insurance.          However, the
interim Board            appoint a Commissioner of Insurance         to h&d
office until his’ successor         is appointed by the new State Board
of Insurance      upo the appointment       and qualification      of the mem-
bers thereof,        4
                   and,the    appointment   by the new Board of his suc-
cessor in office. \ Such Commissioner cannot receive               at this time
any salary or pay or his services            rendered during his tenure in
office up to Septe ber 1 1957.            When a Commissioner of Insurance
is   appointed by the\new &ate Board of Insurance              his term of of-
fice will expire at ‘the end of two years from the date of his ap-
$n;;Et        if such appointment      has been confirmed by the Senate
                A Commissi,oner of Insurance,      when appointed,      can only
be removid from office by impeachment proceedings               as provided by
 Article   5961, R.C.S.,      +n the manner provided in the Constitution
of Texas and Title lOOi Revised Civil Statutes>               1325.



               Under the provisions     of Senate Bill 222, 55th
        Legislature,     the State Board of Insurance     has the
        primary responsiblllty       and duty to determine policy,
        rules,    rates,   and appeals,  but all other powers,
‘. . . .



           State    Board of Insurance,       page 11     (WW-166)


                   functions,    duties,    and responsibilities          must be
                   exercised,    performed,      carried      out and adminis-
                   tered by the Commissioner of Insurance.                 The
                   Commissioner of Insurance           may not be paid for
                   his services      out of Item No. 67 of the present
                   Appropriation      Bill,  which is an appropriation
                   for the payment of salaries,            wages, travel      ex-
                   pense of employees,        and all supplemental         ex-
                   penses connected with the examination                of insur-
                   ance companies in Texas, and there is no appro-
                   priation    available    for the payment of a salary to
                   the Commissioner of Insurance              under the present
                   Appropriation      Bill.    If a present        employee of
                   the State Board of Insurance             is appointed    to act
                   as Commissioner of Insurance,             he cannot draw a
                   salary from any of the appropriated               items in
                   the present     Appropriation      Bill.
                          The interim   State Board of Insurance       cannot
                   appoint an acting Commissioner of Insurance.            The
                   interim Board can appoint a Commissioner of Insur-
                   ance and limit his term until       the time when a Com-
                   missioner   of Insurance    is appointed   by the new
                   State Board of Insurance       to be appointed    as pro-
                   vided in Articles     1.02 and 1.03 of the Insurance
                   Code, as amended, but such Commissioner of Insur-
                   ance may not receive      any compensation    or salary
                   at this time for his services       from the State of
                   Texas from the date of his appointment         until SeP-
                   tember 1, 1957.     The Commissioner of Insurance          is
                   a State officer    whose term of office will expire
                   at the end of two ysars from the date of his ap-
                   pointment    if such appointment    is confirmed by the
                   Senate of Texas, and he can only be removed by
                   impeachment as provided by Article        5961, R.C.S.,
                   in the manner provided by the Constitution           of Texas
                   and the provisions      of Article  100, R.C.S.
                                                  Very truly    yours,
                                                  WILL WILSON
                                                  Attorney Gene@         of Texas



                                                   -C. K. Richards
           CKR:wb                                   Assistant
                                                   . . .




State   Board of Insurance,   page 12   (WW-166)



APPROVED:
OPINION COMMITT&Ei
8. Grady Chandler,     Chairman
John Reeves
Houghton Brownlee
James Ludlum
RWIayED FOR THii ATTORNEY
                        GENEROL
BY:   Gee. P. Blackburn